On Motion for Rehearing
PER CURIAM.
Appellant suggests that because at the time her motion for a new trial was *286overruled by the trial court on October 10, 1959, she indicated orally through her attorney in the presence of the court that she wished to appeal, and made an oral motion for an allowance to prosecute an appeal, which allowance was granted, she has sufficiently complied with the mentioned requirements for vesting this court with jurisdiction of the appeal. We do not agree with appellant’s suggestion. An oral statement to the trial court that an appellant '“wishes to appeal” is not a compliance with the code requirement that one “may appeal from a judgment or order by filing with the clerk of the trial court a notice of appeal.”
At the time the trial court allowed money for costs of an appeal (October 10, 1959) the appellant had ten days’ time in which to file a written notice of appeal with the clerk of the trial court. The allowance of money for costs to enable her to prosecute an appeal was not a substitute for nor a compliance with the code requirement that a notice of appeal be filed with the clerk of the trial court.